Citation Nr: 1739496	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  For the entire duration of the appeal, the Veteran's service-connected PTSD has been productive of a flat affect, nightmares, panic attacks, a depressed mood, avoidant behavior, irritability, mild memory loss, chronic sleep impairment, and concentration difficulties.  However, such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, or symptoms of similar duration, severity, and frequency have not been shown.

2. The Veteran's service-connected disability does not him from securing and following a substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2010. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service, VA, and private medical records are associated with the claims file.

In addition, the Board remanded this claim in October 2015 for additional evidentiary development, to include retrieving outstanding treatment records pertinent to the Veteran's claims.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's treatment records from his private medical providers as well as any clinical records pertaining to treatment he received at the Shreveport Vet Center since January 2011.  The Board also instructed the AOJ to schedule the Veteran for a more recent VA psychiatric examination to determine the current extent and severity of his service-connected PTSD.  Following this remand, the Veteran was provided with a VA Form 21-4142 medical release form, and asked to provide the names and addresses of all his private treatment providers who had treated him for his PTSD since 2011. The Veteran indicated that he had received treatment for his PTSD at Shreveport Vet Center and at Counseling Services Incorporated, and provided the addresses for these facilities.  Using the completed medical release form, the AOJ obtained the treatment records from both the specified facilities, and associated these records with the claims file.  The Veteran's updated VA treatment records have also been obtained and associated with the claims file.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  In addition, the Veteran was also afforded a more recent VA psychiatric examination in August 2016, the report of which has been associated with the claims file.  

Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Analysis

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id. 

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116 

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of her treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The record includes VA examination reports, VA outpatient treatment records, treatment records from the Shreveport Vet Center, a letter from the Veteran's clinical psychologist, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

In the June 2003 rating decision, the RO granted service connection for the Veteran's PTSD and evaluated it as 50 percent disabling, effective February 19, 2003.  The Veteran filed a claim seeking a higher rating for this disability in November 2010.  

At the January 2011 VA psychiatric examination, when asked what type of mental and emotional problems he had been experiencing, the Veteran endorsed mild depressive symptoms, but did not describe full major depression.  He did report prior symptoms of a depressed mood, anhedonia, feelings of worthlessness, and fatigue that persisted to a mild degree currently.  He also reported to experience anxiety associated with his PTSD as well as intrusive thoughts and psychological distress when he is around triggers that remind him of his traumas (to include certain movies, loud noises, Vietnam-specific conversations, news coverage, etc).  It was noted that he avoided thinking about his in-service traumas, and had exhibited signs of diminished interest and interpersonal detachment over the past ten years or so.  The examiner described the Veteran's affected as blunted, and noted that he reported continued middle insomnia.  The Veteran also reported to average six to eight hours of sleep per night total, and continued to startle easily with loud noises.  The Veteran also reported symptoms of mild hypervigilance which persisted, but denied any panic attacks, obsessive compulsive symptoms, psychosis, or any sort of suicidal or homicidal ideation.  

With regard to his occupational history, the Veteran indicated that he initially worked as a mechanic for ten years post-service and subsequently in the oilfields as a floor hand for about twenty years with some breaks in between.  He also worked as a machine operator at an asphalt company for eight years, and then started his last job as a farm hand.  According to the Veteran, he stopped working at the asphalt job company because it closed, and he was laid off from his position as a farm hand.  The Veteran denied missing a significant amount of work due to his psychiatric symptoms.  He also denied significant anger problems, irritability or difficulty getting along with his supervisors or co-workers on the job.  With regard to his interpersonal relationships, the Veteran reported that he divorced his first wife due to money problems, and due to the fact that he was drinking heavily and abusive at the time.  Although he had three children from his first marriage, he had not had significant contact with them since his divorce.  The Veteran also stated that he had not had any long-term significant relationships since his first marriage.  

Upon conducting a mental status evaluation of the Veteran, the examiner described the Veteran as casually dressed and well-groomed, and noted that he was cooperative during the examination, but had a somewhat slurred speech.  The Veteran's social skills were described as poor, and his intelligence was estimated to be "low-average."  The examiner described the Veteran's thought process as logical, coherent and relevant and his affect as somewhat blunted and flat.  The Veteran was well-oriented to person, place, time and situation, and his reasoning and judgment were fair.  The Veteran described mild difficulty with concentration that was declining with age, as well as mild and intermittent difficulties with short-term memory.  The Veteran's long-term memory was fair.  With respect to the effect of his psychiatric symptoms on his social/occupational functioning, the Veteran described mild-to-moderate social and occupational impairment related to his PTSD and depressive symptoms which mainly took the form of social withdrawal.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic PTSD, and assigned him a GAF score of 55-60.  According to the examiner, the Veteran's PTSD did not appear to have worsened significantly since his last examination.  Indeed, the examiner described the Veteran's condition as relatively stable despite the fact that he had not been involved in mental health treatment.  The examiner further noted that the Veteran had a history of alcohol abuse in remission, and while he reported to drink occasionally, he did not describe the abusive drinking from his past.  In addition, the examiner noted that the Veteran was not endorsing sufficient symptoms to warrant a major depressive disorder diagnosis.   

Report of the February 2011 Intake Assessment reflects that the Veteran presented with complaints of interrupted sleep, intrusive thoughts, isolation and depression.  After recounting the traumatic events he encountered in service, the Veteran described the impact of his military experiences on his mental well-being.  According to the Veteran, he developed a problem with alcohol after returning from Vietnam, and his drinking problem and anger issues led to the demise of his marriage.  The Veteran reported that his children were young at the time of the divorce, and he had had limited contact with them because his ex-wife remarried and had the means and resources to fight him when it came to the custody arrangement.  According to the Veteran, he felt threatened by her family and decided to give up and move back to Louisiana.  He maintains that he has not spoken to his children in forty years, but he would like to.  He also stated that after the military, he lost interest in hunting, something he enjoyed growing up.  

Upon conducting a mental status evaluation of the Veteran, his licensed medical social worker (LMSW), J.A., described the Veteran's appearance as neat, his manner as friendly and cooperative, and his judgment as good.  J.A. also described the Veteran's affect as flat and blunted, and his memory function as impaired.  J.A. further noted that the Veteran was oriented to person, place and time, and exhibited average intelligence.  While the Veteran exhibited signs of disorganized thinking, he did not exhibit any delusional thought patterns or hallucinations.  With respect to evidence of depression, while the Veteran had a poor appetite, and had impaired sleep and a low energy level, he did not exhibit any suicidal or homicidal thoughts.  In her assessment, J.A. explained that the Veteran had been exposed to a series of traumatizing events, and had encountered physical threats to himself and others.  According to J.A., the Veteran responded to these events with terror, dread and revulsion, and experiences recurrent flashbacks of these traumatic events which are repeatedly experienced through the following symptoms: sleep disturbance, depressed mood, intrusive thoughts, and extreme psychological distress when experiencing external or internal reminders or symbols that are similar to any part of the traumatic episodes.  J.A. noted that the Veteran avoids emotions, situations, places, activities or conversations that may prompt negative thoughts to occur.  J.A. further noted that the Veteran continues to experience symptoms of heightened arousal that were not evidence prior to his combat experience in Vietnam, which is reflected by his social isolation.  Based on her discussion with, as well as her evaluation of the Veteran, the J.M. diagnosed the Veteran with having chronic PTSD that is severe in nature, and assigned him a GAF score of 45.  

In a November 2012 statement, the Veteran explained that he turned into a nervous wreck after he returned from Vietnam.  He maintains that he cannot sleep for more than a few hours at a time, and "going to school or learning a trade was out of the question."  He also reported to have difficulty concentrating, and short and long-term memory impairment that has continued to worsen since his separation from service.   According to the Veteran, he avoids memories of his military experiences, as well as any stimuli or triggers that remind him of the traumatic events he encountered in service.  With respect to his occupational functioning, the Veteran stated that manual labor was all he was able to do, and the longest period of time he had been able to hold a job was fifteen years.  According to the Veteran, he left this position because he could not get along with one of his co-workers, and he was worried of what he would do if his anger worsened.  He stated that since leaving this employment, he had jumped from one job to another, and he had not worked in a couple years because he had been unable to find a job.  With respect to his interpersonal relationships, the Veteran attributes the demise of his marriage to his mental and emotional condition following his military services.  He reported that he had not seen his children in years, and had no relationship with them due to the fact that his ex-wife had the resources to fight him when it came to disputing the custody arrangement.  He endorsed symptoms of worthlessness and pain due to this situation, and commented that he did not know how to connect with his children or even if they would want to see him.  According to the Veteran, he never remarried and did not have a lot of people close to him other than his brother and a few friends.  He reported to feel symptoms of depression that had been ongoing for decades since returning from combat, and added that he finds it difficult performing the simplest of tasks.  He also reported to have severe anxiety, terrible sleep habits, and difficulty finding and maintaining a job due to his PTSD.  The Veteran stated that while he had struggled for years with his PTSD, he was now receiving treatment through group therapy with a veteran's group where he has learned how to cope with his PTSD symptoms.  

In a November 2012 letter, the Veteran's LMSW at Counseling Services Incorporated, J.M., noted that the Veteran began receiving mental health treatment with her in January 2011, and was initially provided with individual sessions provided information about his functioning and mental state.  J.M. noted that the Veteran displayed symptomatology consistent with a chronic PTSD diagnosis, and currently attends regular group sessions for Vietnam veterans with PTSD, which he appeared to be benefiting from.  She further wrote that the Veteran continued to receive individual therapy on an as needed basis, to address problems of severe anxiety and depressed mood, social isolation, anger issues and relationship problems.  According to J.M., through individual and group therapy, the Veteran had become "more forthcoming about his mental issues as he has gained trust in group members and the facilitator."  After addressing the Veteran's military stressors, and events surrounding these events that served to compound the stressors, J.M. described the Veteran's mental state, and noted that he had anger issues which made it difficult for him to get along wither others and to hold jobs for long periods of time.  According to J.M., the Veteran also experiences short and long-term memory impairment, and avoidant behavior, and nightmares, and has few friends in his social circle.  J.M. also noted that the Veteran had expressed "that extreme depressed mood and feelings of worthlessness inhibit socialization and make it difficult for him to make decisions and to concentrate."  

At the March 2013 VA psychiatric examination, the Veteran provided his social and occupational history and reported that he had not worked in four years since being terminated from his last job at a horse farm due to the fact that he did not get along with his foreman.  The Veteran stated that he would be willing to return to this job now that the foreman had been fired.  The Veteran also stated that he currently lives in a mobile home on seven acres of land, and still does some yard work for about five hours a week.  According to the Veteran, he had not seen his children in ten years, and he had never met any of his grandchildren.  With regard to his social activities, the Veteran maintains that he plays video poker with a friend at a local bar a few times a week, and he watches races on television with a disabled married friend.  He also reported to attend church about once a month.  With respect to his current psychiatric history, the Veteran stated that he had started seeing a therapist for the past two years which had been helpful.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that the Veteran met the diagnostic criteria for having PTSD, and symptoms attributed to this disorder included a depressed mood, anxiety, suspiciousness, panic attacks that occurred on a weekly basis, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also assigned the Veteran a GAF score of 55, taking note of his flat affect, symptoms of restlessness, panic attacks, insomnia, loss of motivation, poor concentration, few friends and conflicts with peers.  

With respect to the psychiatric test findings, the examiner noted that the Burns Anxiety Inventory and Depression Checklist (BAIDC) results reflected that the Veteran's anxiety was at a severe level, while certain symptoms such as panic attacks, racing thoughts and difficulty concentrating were moderate in severity.  In addition, the Veteran's level of apprehension and fear of dying, abandonment and criticism was mild in severity.  With respect the Veteran's test results pertaining to his depressive symptoms, the examiner noted that his level of depression was mild in intensity, but his level of indecision, and loss of motivation, appetite and sleep was moderate in severity.  According to the examiner, the Veteran's PTSD caused him to experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he could generally function satisfactorily with normal routine behavior, self-care and conversation.  

A December 2013 progress note issued from the Vet Center in Shreveport, Louisiana reflects that the Veteran continued to cope with symptoms of a depressed mood, isolation and anxiety.  The Veteran also reported an increase in his anxiety due to medical issues, but stated that he felt he had improved with skills acquired through his support group.  The Veteran denied experiencing any suicidal or homicidal ideation.  He was authorized to continue undergoing additional visitation for ongoing treatment.  

Pursuant to the October 2015 remand instructions, the Veteran was afforded a more recent VA psychiatric examination in August 2016, during which time, he reported that he receives treatment at an outpatient clinic on a regular basis, and he receives group therapy at Counseling Services twice a month.  He endorsed ongoing sleep impairment and reported to use over-the-counter sleep medication most nights.  He (the Veteran) also described the traumatic events and combat situations he encountered while serving in Vietnam, and reported to experience recurrent intrusive thoughts of these events.  He also reported to experience anxiety and a hyperstartle response when confronted with stimuli that reminded him of Vietnam.  The Veteran stated that he does not like to talk about, or be reminded of, the traumatic events he encountered in Vietnam, and exhibited avoidant behavior, as reflected by the fact that he is frightened of thunderstorms, and avoids fireworks and crowded situations.  According to the Veteran, he felt detached and estranged from those around him he returned from Vietnam, and this sentiment has not changed.  He stated that he currently feels most comfortable when he is alone in the country.  The Veteran also reported that he is easily angered and does not get along well with many people, and avoids most people for that reason.  In addition, the Veteran described himself as hypervigilant in nature, and reported that he is on the lookout for danger wherever he goes.  He also stated that his thinking has "slowed down" a bit, and he experiences difficulty concentrating when he needs to.  

During the mental status examination, the examiner described the Veteran as friendly and cooperative with good social judgment, and further noted that the Veteran's hygiene and grooming was good.  The examiner further noted that the Veteran's speech was coherent, fluent and regular in rhythm, rate, volume, and tone, and his thought processes appeared to be somewhat slowed as he was delayed in some of his responses to questions.  The Veteran was alert and oriented to person, place, time and situation, and his concentration was adequate to conversation.  Although his short-term memory was impaired to very brief testing, his long-term memory appeared to be essentially intact.  The Veteran's affect was bland and his mood was described as anxious and nervous.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, and noted that symptoms attributable to this diagnosis included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also determined that the Veteran's PTSD caused him to have occupational and social impairment with reduced reliability and productivity.  

The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In this case, the Veteran has been diagnosed with having PTSD and depressive disorder not otherwise specified (NOS).  However, his treatment providers and VA examiners have not distinguished between the symptoms attributed to each disorder.  Indeed, at the March 2013 VA psychiatric examination, the VA examiner opined that the Veteran's depressive disorder was secondary to his PTSD, and as such, it was not possible to differentiate what symptoms were attributable to each diagnosis.  In light of the fact that the objective medical findings does not differentiate between the psychiatric symptoms associated with each psychiatric disorder, the Board considers all psychiatric symptoms and level of occupation and social impairment due to such symptoms as attributable to the Veteran's service-connected PTSD for all periods on appeal.

Under the PTSD rating criteria, the Board finds that the assigned 50 percent rating is appropriate for the entire period on appeal, and a higher rating is not warranted in this case.  In that regard, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case. Specifically, there is no evidence of symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked periods of violence; persistent danger of hurting self or others; persistent delusions or hallucinations; disorientation to place and time; neglect of personal appearance and hygiene; or grossly inappropriate behavior.

As opposed to the serious symptoms contemplated by a 70 percent rating, the Board finds that the Veteran's PTSD has been manifested by more symptoms either listed or of like kind to those listed in the criteria for ratings less than 50 percent, to include nightmares, intrusive thoughts, avoidant behaviors, depressive symptoms, anxiety, social isolation, few personal relationships, hypervigilant behavior, chronic sleep disturbance, memory problems, and difficulty concentrating.

The Board acknowledges that the Veteran's relationship with his children has been limited to nonexistent the past few decades.  However, this appears to stem from the custody arrangement managed by his ex-wife, and not due to the Veteran's behavior or attitude towards his children.  In this regard, it was the legality and parameters of the custody agreement, and not the Veteran's behavior and/or PTSD symptoms, that led to the deterioration of his relationship with his children.   Also, while the Veteran reported that he becomes angered easily and lives an isolated life, during the January 2011 VA examination, the Veteran maintained that he had a good relationship with his brother, who he described as being supportive.  He also stated that he had a few "kinfolks" that lived close by and he sees at least one of them about once a week.  The record also reflects that the Veteran has a few friends with whom he meets up with regularly to either play video poker or watch television.  The Veteran also reported that he regularly attends church once a month.  In addition, the Veteran's niece accompanied him to his August 2016 VA psychiatric examination.  In addition, in the November 2012 letter, the Veteran's therapist, J.A., noted that the Veteran benefited from the group therapy sessions, and specifically the camaraderie and support of fellow Vietnam veterans.  

In evaluating the severity of the Veteran's PTSD during the relevant time period, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment." Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ." 38 C.F.R. § 4.130, DC 9411 (emphasis added).  As held by the United States Court of Appeals for the Federal Circuit, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Thus, to warrant a 70 percent rating, the evidence must demonstrate PTSD manifested by the symptoms listed in the rating criteria for a 70 percent rating or by ones equivalent in severity to those associated with that disability rating and must reveal that such symptoms have resulted in deficiencies in most areas.  Id. 

The Board acknowledges that the Veteran has not had a steady occupation for many years, has not had a significant relationship since his marriage ended, and has limited social interactions with those outside his family and few close friends.  Notably, while the evidence suggests that the Veteran's PTSD resulted in deficiencies in personal relationships, work, and mood, the examples of pertinent symptoms experienced by the Veteran are not the type of severe symptoms contemplated by the 70 percent rating criteria. Indeed, the type of symptoms experienced by the Veteran are those that are listed in the criteria for a 50 percent rating for PTSD. Simply put, while the Veteran may experience deficiencies in several areas as a result of his PTSD, the deficiencies are the result of symptomatology less severe than contemplated by the 70 percent rating criteria. Even the evidence referenced by the Veteran's LMSW in support of the assignment of a higher rating does not suggest a disability picture contemplated by a 70 percent rating.  As discussed above, during the January 2011 VA examination, the VA examiner found that the Veteran described mild-to-moderate social and occupational impairment attributed to his PTSD.  He (the VA examiner) also found that the Veteran's PTSD appeared to be relatively stable even though he had not been involved in mental health treatment.  The March 2013 VA examiner acknowledged and took into consideration the Veteran's occupational and social history, and still found that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran reported to experience a hyperstartle response, increasing anxiety, anger, a detached and estranged feeling from others, and avoidant behavior, to name a few of his symptoms, a December 2013 progress note documents that he was improving with the skills he learned through group therapy.  Furthermore, VA treatment records dated from 2011 to 2016, consistently show that the Veteran's PTSD was stable, and are negative for any signs of suicidal/homicidal ideation.  The Board symptoms reported by the Veteran, and documented in his records, are contemplated in the 50 percent disability rating assigned. The Board has reviewed the various VA examination reports and VA treatment records, but finds that the information contained therein does not support an earlier assignment of a 70 percent rating, as the records do not reveal that the Veteran was experiencing the severe symptoms contemplated by the 70 percent rating criteria. See Vazquez-Claudio, supra.

The Board also notes that throughout the period on appeal, the Veteran has predominantly been assigned GAF scores ranging from 55 to 60. The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." The Board finds that the assignment of the GAF scores ranging from 51-65 falls in line with the assignment of 50 percent. Although the Veteran was assigned a GAF score of 45 in the February 2011 intake assessment as reflected above, the majority of the treatment records and examination reports reflect GAF scores of 55 or higher. 

Accordingly, in the instant case, the Board finds that the Veteran's PTSD has been manifested by moderate underlying symptomatology as reflected by the medical and lay evidence of record and that that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the symptoms contemplated by the 70 percent rating criteria, including any of like kind, at any point throughout the pendency of the claim. See 38 C.F.R. §§, 4.7, 4.130, DC 9411.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not. As noted above, the Veteran continues to interact with his brother and extended family, and he does have a few hobbies he enjoys, as well as a few friends he spends time with regularly.  In addition, the Veteran's medical records have consistently shown his mental functioning and long-term memory to be intact, and his reasoning and judgment as good.  The Veteran is able to conduct his basic activities of daily living independently without significant impairment.  Moreover, he has never been shown to exhibit any signs of a thought disorder, to include delusions or hallucinations, or any signs of suicidal/homicidal ideation.  Furthermore, he has consistently maintained his personal appearance and hygiene to a socially acceptable level.  In addition, he has been described as someone with adequate concentration who is well-groomed and oriented to person, place, time and situation. Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted. See 38 C.F.R. §§, 4.7, 4.130, DC 9411.



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for period on appeal. The Board finds that the Veteran's symptoms associated with his PTSD, to include symptoms of a depressed mood, anger, restlessness, anxiety, a hyperstartle response, and hypervigilance, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2016). Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2016). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran is currently service-connected for PTSD, which as determined above, has been evaluated as 50 percent disabling herein. Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a). 

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance. Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review"). 

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment." 

The Veteran contends that his service-connected PTSD prevents him from seeking, gaining, and maintaining meaningful, gainful employment. However, the Board finds that the preponderance of the evidence is against a finding that his service-connected psychiatric disorder, alone, precludes his participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

At the January 2011 VA examination, the Veteran reported the specifics of his post-service occupational history (the details of which were discussed above).  According to the Veteran, he last worked while helping out as a farm hand in March/April 2010.  The Veteran explained that he worked on this farm for four to five years, and he was laid off because the person he worked for could no longer afford to pay him.  As noted above, the Veteran denied missing a significant amount of time at work due to his psychiatric symptoms, and he could not articulate the significant negative impact of these issues on his occupational functioning.  The Veteran also denied having anger issues or experiencing a difficult time getting along with his supervisors or co-workers on the job.  Based on his evaluation of the Veteran, the examiner determined that it was possible that the Veteran's PTSD symptoms could occasionally affect his work performance due to distractions and being startled by loud noises.  

In the February 2011 Intake Assessment, the Veteran relayed his post-service occupational history, and stated that after his military service, he worked for the state of Texas and his work consisted of "beautifying the shoulders of the highways and interchanges with roses and wild flowers."  The Veteran also stated that he worked at the Chase Naval Base in Corpus Christie, where he was responsible for setting out palm trees, and his subsequent employment was with Magee Poole Drilling Company.  After moving to Louisiana, he worked at an oil field for twenty-five years, and then an asphalt company for the next eleven years before suffering an electrocution injury.  After this, he performed maintenance work on a farm until he was laid off by the foreman.  The Veteran maintains that he stays busy working on his property and enjoys visiting with his brother and his family.  

In his March 2013 Application for Increased Compensation based on Unemployability, the Veteran indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He also indicated that he last worked on a full-time basis while employed as a farm hand sometime in 2009.  However, when asked whether he left his last job due to his PTSD, the Veteran indicated that he did not.  The Veteran also indicated that he had not tried to obtain employment since becoming too disabled to work.  In the remarks section, the Veteran noted that he had not been able to work in any occupation that required him to deal with a lot of people, which was why he chose to work in a farm setting at his last job.  He also stated that he does not like crowds, he has memory impairment, and he does not get much sleep as a result of his PTSD.  

At the March 2013 VA examination, the Veteran stated that he had not worked in four years since his last job at a horse farm.  As noted above, the Veteran related the termination of his job to the fact that he did not get along with the foreman at this farm.  The Veteran also stated that the foreman was ultimately fired from this job, and he (the Veteran) would be willing to return to this job now that he was gone.  The Veteran also reported to do five hours of yard work every week.  After evaluating the extent of the Veteran's psychiatric symptoms, the VA examiner determined that Veteran's PTSD symptoms caused him to experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He (the examiner) also opined that it was less likely than not that the Veteran was unable to return to the workplace due to his PTSD symptoms.  

At the August 2016 VA examination, when asked to comment on the effect of the Veteran's service-connected PTSD on his ability to function in an occupational environment, the examiner observed that the Veteran had some decline in his cognitive abilities, and that both the Veteran and his niece reported that he had been having difficulty keeping up with his bill payments and he had trouble following directions when driving to certain places.  According to the examiner, the Veteran's short-term memory difficulty, poor concentration, and difficulty following directions "would be significant functional impairments in a work environment," and "[t]he extent of those impairments is not fully delineated in this relatively brief examination. . . ."  The examiner also noted that the Veteran was anxious about interacting with others and tries to avoid social contact, which would be required in most work environments.  

Based on a review of the medical findings, the Board does not find that the Veteran's service-connected PTSD precludes his ability to obtain or maintain substantially gainful employment.  In this regard, the Board finds that the Veteran has provided contradictory accounts as to why he was let go from his last place of employment, and what his relationship with his supervisor was like while he was employed there.  At the January 2011 VA examination, the Veteran stated that he stopped working at the asphalt company because it closed, and he was laid off from the horse farm because the owner could no longer afford to pay him.  He did not report a considerable negative impact of his PTSD on his occupational functioning, and he further denied significant anger problems or irritability.  In addition, the Veteran denied having a difficult time getting along with his supervisors or co-workers while at this job.  However, at the March 2013 VA examination, the Veteran stated the opposite and indicated that he was fired from the horse farm due to the fact that he did not get along with his foreman.  He even expressed interest in returning to this job now that the foreman is gone.  In light of these inconsistent accounts, which impact negatively on the Veteran's credibility, the Board cannot assign any significant probative value to his reports of leaving his jobs due to PTSD symptoms.  Even after interviewing the Veteran about his experience working at the horse farm, evaluating the severity of his PTSD, and taking into consideration his assertions, the VA examiner opined that it is less likely than not that the Veteran is unable to return to the workplace due to his PTSD symptoms.  In reaching this determination, the examiner noted that the Veteran was willing to return to his old job at the farm now that the former foreman who had fired him was gone.  The August 2016 VA examiner acknowledged that the Veteran's cognitive decline, impaired short-term memory, and difficulty following directions would cause significant functional impairments when it came to his work environment.  However, he still did not find that the Veteran's PTSD precluded his ability to obtain and maintain substantially gainful employment.  

A review of the objective medical evidence of record is clear for any evidence indicating that the Veteran's service-connected PTSD precludes his ability to obtain or maintain substantially gainful employment.  First, in light of the Veteran's differing accounts, the record does not show that his PTSD symptoms led to the termination of his last job.  As such, the record does not establish that the Veteran did, in fact, experience anger, memory impairment, difficulty getting along with others, and difficulty following directions at his last job.  The fact that the Veteran's PTSD symptoms may cause him to experience certain occupational impairments, to include anger, difficulty concentrating, and difficulty interacting with others, while carrying out his occupational duties, does not mean that he is entirely incapable of employment - but rather that he might have some adjustment difficulties in adapting to a work environment.  While it appears that he is currently unemployed, he indicated in his March 2013 application that he had not tried to obtain employment since becoming too physically disabled to work.  In addition, at the March 2013 VA examination, he expressed willingness to return to his previous job now that the foreman had left.  However, there is nothing in the record which shows that the Veteran attempted to secure his previous occupation, or a different type of employment that did not involve interacting with many others, nor is there any evidence that he is unable to obtain or maintain employment due to his service-connected PTSD. 

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a) being met, and given the evidence (summarized above) which does not show impairment due to service-connected disability which would preclude a less stressful type of employment, the Board concludes that referral of this matter for extraschedular consideration is not indicated. 

The preponderance of the evidence is against this claim for entitlement to TDIU. Therefore, there is no reasonable doubt to be resolved. The appeal for this matter must be denied. 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


